             Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 20-cv-2727
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
 950 Pennsylvania Avenue NW              )
 Washington, DC 20530                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Justice under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
            Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 2 of 15




continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). The Office of Information Policy (OIP)

is a component of DOJ and processes FOIA requests on behalf of itself and several other DOJ

components including the Offices of the Attorney General (OAG), Deputy Attorney General

(ODAG), Associate Attorney General (OASG), Legislative Affairs (OLA), and Legal Policy

(OLP). DOJ has possession, custody, and control of the records that American Oversight seeks.

                                    STATEMENT OF FACTS

       7.      On January 16, 2020, American Oversight filed two FOIA requests with DOJ that

sought, respectively and generally speaking, i) records DOJ had initially indicated were

responsive to an earlier FOIA request for records reflecting communications between the Trump

administration and former Justice Anthony Kennedy before determining those records were not




                                                2
             Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 3 of 15




responsive, and ii) any document intended to convey individuals that former Justice Kennedy

preferred or recommended be nominated to the Supreme Court.

                              Initially Responsive Material Request

       8.      On January 16, 2020, American Oversight submitted a FOIA request to DOJ

seeking the following:

               The small volume of records that DOJ reported on December 20,
               2019 it had “initially found to be responsive” to American
               Oversight’s FOIA requests DOJ-2018-006451 and DOJ-2018-
               007115 but that “upon further review” determined not to be
               responsive to American Oversight’s requests.

               DOJ’s December 20, 2019 response is attached as Exhibit A for your
               reference. American Oversight notes that because this request seeks
               a small volume of material that has already been located, no search
               is necessary to identify these documents and this request may be
               appropriately assigned to the Simple processing track.

See Ex. 1.

       9.      OIP also provided information indicating that the initially responsive material was

determined to be unresponsive to American Oversight because it reflected the assertions of third

parties rather than communication between individuals listed within American Oversight’s

request (which included former Justice Kennedy) and DOJ.

       10.     OIP acknowledged this request on February 13, 2020 and assigned the request

tracking number DOJ-2020-001863.

       11.     American Oversight has not received any further communications from DOJ

regarding this request.

                 Justice Kennedy Preferred or Recommended Nominees Request

       12.     Also on January 16, 2020, American Oversight submitted a FOIA request to DOJ

seeking the following:




                                                3
              Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 4 of 15




               Any document intended to convey individuals that former Supreme
               Court Justice Anthony Kennedy preferred or recommended be
               nominated to the Supreme Court.

               To be clear, American Oversight does not only seek documents
               created by former Justice Kennedy, but also seeks documents
               created by other individuals (including individuals within or outside
               of other components of the federal government) with the intention,
               or apparent intention, of conveying Justice Kennedy’s preferred
               nominees. As noted below, this request seeks records of any file type
               and is not limited to a request for email communications.

               American Oversight believes, based on publicly available
               information, that the following DOJ components are most likely to
               have responsive records: the Offices of the Attorney General
               (OAG), Deputy Attorney General (ODAG), Associate Attorney
               General (OASG), Legislative Affairs (OLA), and Legal Policy
               (OLP).

               Please provide all responsive records from January 20, 2017,
               through July 10, 2018.

       13.     OIP acknowledged this request on March 30, 2020, and assigned the request

tracking number DOJ-2020-001864.

       14.     American Oversight has not received any further communications from DOJ

regarding this request.

                             Exhaustion of Administrative Remedies

       15.     As of the date of this complaint, DOJ has failed to (a) notify American Oversight

of any determination regarding its FOIA requests, including the scope of any responsive records

DOJ intends to produce or withhold and the reasons for any withholdings; or (b) produce the

requested records or demonstrate that the requested records are lawfully exempt from

production.




                                                4
             Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 5 of 15




       16.     Through DOJ’s failure to respond to American Oversight’s FOIA requests within

the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       17.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       18.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       19.     DOJ is an agency subject to FOIA, and it must therefore make reasonable efforts

to search for requested records.

       20.     DOJ has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA requests.

       21.     DOJ’s failure to conduct an adequate search for responsive records violates FOIA

and DOJ regulations.

       22.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       23.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.




                                                 5
              Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 6 of 15




       24.      American Oversight properly requested records within the possession, custody,

and control of DOJ.

       25.      DOJ is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       26.      DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       27.      DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       28.      DOJ’s failure to provide all non-exempt responsive records violates FOIA and

DOJ regulations.

       29.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;

       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

             date as the Court deems appropriate, any and all non-exempt records responsive to




                                                 6
           Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 7 of 15




          American Oversight’s FOIA requests and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

      (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.

Dated: September 24, 2020                           Respectfully submitted,

                                                    /s/ Daniel A. McGrath
                                                    Daniel A. McGrath
                                                    D.C. Bar No. 1531723

                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 897-4213
                                                    daniel.mcgrath@americanoversight.org

                                                    Counsel for Plaintiff




                                                7
Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 8 of 15




        EXHIBIT 1
        Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 9 of 15




                                                                     January 16, 2020

VIA ONLINE PORTAL

Douglas Hibbard
Chief, Initial Request Staff
U.S. Department of Justice
Office of Information Policy
441 G St. NW, 6th Floor
Washington, DC 20530
Via FOIAOnline

Re: Freedom of Information Act Request

Dear FOIA Officer:

Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the
implementing regulations of the U.S. Department of Justice (DOJ), 28 C.F.R. Part 16,
American Oversight makes the following request for records.

Requested Records

American Oversight requests that DOJ produce the following records within twenty
business days:

       The small volume of records that DOJ reported on December 20, 2019 it had
       “initially found to be responsive” to American Oversight’s FOIA requests DOJ-
       2018-006451 and DOJ-2018-007115 but that “upon further review” determined
       not to be responsive to American Oversight’s requests.

       DOJ’s December 20, 2019 response is attached as Exhibit A for your reference.
       American Oversight notes that because this request seeks a small volume of
       material that has already been located, no search is necessary to identify these
       documents and this request may be appropriately assigned to the Simple
       processing track.

Fee Waiver Request

In accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and your agency’s regulations, American
Oversight requests a waiver of fees associated with processing this request for records.
The subject of this request concerns the operations of the federal government, and the
disclosures will likely contribute to a better understanding of relevant government


         1030 15th Street NW, Suite B255, Washington, DC 20005 | AmericanOversight.org
       Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 10 of 15




procedures by the general public in a significant way. Moreover, the request is primarily
and fundamentally for non-commercial purposes.

American Oversight requests a waiver of fees because disclosure of the requested
information is “in the public interest because it is likely to contribute significantly to
public understanding of operations or activities of the government.”1 The public has a
significant interest in understanding which government officials influence executive
branch actions as significant as Supreme Court nomination decisions, which were also the
subject of previous FOIA requests submitted by American Oversight. Records with the
potential to shed light on this matter would contribute significantly to public
understanding of operations of the federal government, including whether and to what
extent a member of the judicial branch. American Oversight is committed to transparency
and makes the responses agencies provide to FOIA requests publicly available, and the
public’s understanding of the government’s activities would be enhanced through
American Oversight’s analysis and publication of these records.

This request is primarily and fundamentally for non-commercial purposes.2 As a 501(c)(3)
nonprofit, American Oversight does not have a commercial purpose and the release of the
information requested is not in American Oversight’s financial interest. American
Oversight’s mission is to promote transparency in government, to educate the public
about government activities, and to ensure the accountability of government officials.
American Oversight uses the information gathered, and its analysis of it, to educate the
public through reports, press releases, or other media. American Oversight also makes
materials it gathers available on its public website and promotes their availability on social
media platforms, such as Facebook and Twitter.3

American Oversight has also demonstrated its commitment to the public disclosure of
documents and creation of editorial content through numerous substantive analyses
posted to its website.4 Examples reflecting this commitment to the public disclosure of
documents and the creation of editorial content include the posting of records related to
an ethics waiver received by a senior Department of Justice attorney and an analysis of
what those records demonstrated regarding the Department’s process for issuing such
waivers;5 posting records received as part of American Oversight’s “Audit the Wall” project

1 5 U.S.C. § 552(a)(4)(A)(iii).
2 See 5 U.S.C. § 552(a)(4)(A)(iii).
3 American Oversight currently has approximately 14,700 page likes on Facebook and

86,600 followers on Twitter. American Oversight, FACEBOOK,
https://www.facebook.com/weareoversight/ (last visited Dec. 2, 2019); American
Oversight (@weareoversight), TWITTER, https://twitter.com/weareoversight (last visited
Dec. 2, 2019).
4 News, AMERICAN OVERSIGHT, https://www.americanoversight.org/blog.

5 DOJ Records Relating to Solicitor General Noel Francisco’s Recusal, AMERICAN OVERSIGHT,

https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance; Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN


                                            -2-                                     DOJ-20-0054
        Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 11 of 15




to gather and analyze information related to the administration’s proposed construction of
a barrier along the U.S.-Mexico border, and analyses of what those records reveal;6 posting
records regarding potential self-dealing at the Department of Housing & Urban
Development and related analysis;7 posting records and analysis relating to the federal
government’s efforts to sell nuclear technology to Saudi Arabia;8 and posting records and
analysis regarding the Department of Justice’s decision in response to demands from
Congress to direct a U.S. Attorney to undertake a wide-ranging review and make
recommendations regarding criminal investigations relating to the President’s political
opponents and allegations of misconduct by the Department of Justice itself and the
Federal Bureau of Investigation.9

Accordingly, American Oversight qualifies for a fee waiver.

Guidance Regarding the Search & Processing of Requested Records

In connection with its request for records, American Oversight provides the following
guidance regarding the scope of the records sought and the search and processing of
records:

    §   Please search all locations and systems likely to have responsive records, regardless
        of format, medium, or physical characteristics.

    §   In conducting your search, please understand the terms “record,” “document,” and
        “information” in their broadest sense, to include any written, typed, recorded,
        graphic, printed, or audio material of any kind. We seek records of any kind,
        including electronic records, audiotapes, videotapes, and photographs, as well as
        letters, emails, facsimiles, telephone messages, voice mail messages and




OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-
learned-from-the-doj-documents.
6 See generally Audit the Wall, AMERICAN OVERSIGHT,

https://www.americanoversight.org/investigation/audit-the-wall; see, e.g., Border Wall
Investigation Report: No Plans, No Funding, No Timeline, No Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/border-wall-investigation-report-no-plans-no-
funding-no-timeline-no-wall.
7 Documents Reveal Ben Carson Jr.’s Attempts to Use His Influence at HUD to Help His Business,

AMERICAN OVERSIGHT, https://www.americanoversight.org/documents-reveal-ben-carson-
jr-s-attempts-to-use-his-influence-at-hud-to-help-his-business.
8 Investigating the Trump Administration’s Efforts to Sell Nuclear Technology to Saudi Arabia,

AMERICAN OVERSIGHT, https://www.americanoversight.org/investigating-the-trump-
administrations-efforts-to-sell-nuclear-technology-to-saudi-arabia.
9 Sessions’ Letter Shows DOJ Acted on Trump’s Authoritarian Demand to Investigate Clinton,

AMERICAN OVERSIGHT, https://www.americanoversight.org/sessions-letter.


                                            -3-                                     DOJ-20-0054
         Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 12 of 15




         transcripts, notes, or minutes of any meetings, telephone conversations or
         discussions.

     §   Our request for records includes any attachments to those records or other
         materials enclosed with those records when they were previously transmitted. To
         the extent that an email is responsive to our request, our request includes all prior
         messages sent or received in that email chain, as well as any attachments to the
         email.

     §   Please search all relevant records or systems containing records regarding agency
         business. Do not exclude records regarding agency business contained in files,
         email accounts, or devices in the personal custody of your officials, such as
         personal email accounts or text messages. Records of official business conducted
         using unofficial systems or stored outside of official files are subject to the Federal
         Records Act and FOIA.10 It is not adequate to rely on policies and procedures that
         require officials to move such information to official systems within a certain
         period of time; American Oversight has a right to records contained in those files
         even if material has not yet been moved to official systems or if officials have, by
         intent or through negligence, failed to meet their obligations.11

     §   Please use all tools available to your agency to conduct a complete and efficient
         search for potentially responsive records. Agencies are subject to government-wide
         requirements to manage agency information electronically,12 and many agencies
         have adopted the National Archives and Records Administration (NARA)
         Capstone program, or similar policies. These systems provide options for searching
         emails and other electronic records in a manner that is reasonably likely to be
         more complete than just searching individual custodian files. For example, a
         custodian may have deleted a responsive email from his or her email program, but
         your agency’s archiving tools may capture that email under Capstone. At the same
         time, custodian searches are still necessary; agencies may not have direct access to
         files stored in .PST files, outside of network drives, in paper format, or in personal
         email accounts.




10 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145, 149–50 (D.C.
Cir. 2016); cf. Judicial Watch, Inc. v. Kerry, 844 F.3d 952, 955–56 (D.C. Cir. 2016).
11 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, No. 14-cv-765, slip op. at 8

(D.D.C. Dec. 12, 2016).
12 Presidential Memorandum—Managing Government Records, 76 Fed. Reg. 75,423

(Nov. 28, 2011), https://obamawhitehouse.archives.gov/the-press-
office/2011/11/28/presidential-memorandum-managing-government-records; Office of
Mgmt. & Budget, Exec. Office of the President, Memorandum for the Heads of Executive
Departments & Independent Agencies, “Managing Government Records Directive,”
M-12-18 (Aug. 24, 2012), https://www.archives.gov/files/records-mgmt/m-12-18.pdf.


                                              -4-                                     DOJ-20-0054
       Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 13 of 15




   §   In the event some portions of the requested records are properly exempt from
       disclosure, please disclose any reasonably segregable non-exempt portions of the
       requested records. If a request is denied in whole, please state specifically why it is
       not reasonable to segregate portions of the record for release.

   §   Please take appropriate steps to ensure that records responsive to this request are
       not deleted by the agency before the completion of processing for this request. If
       records potentially responsive to this request are likely to be located on systems
       where they are subject to potential deletion, including on a scheduled basis, please
       take steps to prevent that deletion, including, as appropriate, by instituting a
       litigation hold on those records.

Conclusion

If you have any questions regarding how to construe this request for records or believe
that further discussions regarding search and processing would facilitate a more efficient
production of records of interest to American Oversight, please do not hesitate to contact
American Oversight to discuss this request. American Oversight welcomes an opportunity
to discuss its request with you before you undertake your search or incur search or
duplication costs. By working together at the outset, American Oversight and your agency
can decrease the likelihood of costly and time-consuming litigation in the future.

Where possible, please provide responsive material in an electronic format by email.
Alternatively, please provide responsive material in native format or in PDF format on a
USB drive. Please send any responsive material being sent by mail to American Oversight,
1030 15th Street NW, Suite B255, Washington, DC 20005. If it will accelerate release of
responsive records to American Oversight, please also provide responsive material on a
rolling basis.

We share a common mission to promote transparency in government. American Oversight
looks forward to working with your agency on this request. If you do not understand any
part of this request, please contact Dan McGrath at foia@americanoversight.org or
202.897.4213. Also, if American Oversight’s request for a fee waiver is not granted in full,
please contact us immediately upon making such a determination.

                                               Sincerely,




                                               Austin R. Evers
                                               Executive Director
                                               American Oversight




                                            -5-                                     DOJ-20-0054
Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 14 of 15




        EXHIBIT A
        Case 1:20-cv-02727 Document 1 Filed 09/24/20 Page 15 of 15

                                                             U.S. Department of Justice
                                                             Office of Information Policy
                                                             441 G Street, NW
                                                             Sixth Floor
                                                             Washington, DC 20530

Telephone: (202) 514-3642

                                                                    December 20, 2019


Austin Evers
American Oversight
1030 15th Street, NW                                         Re:    DOJ-2018-006451
Suite B255                                                          DOJ-2018-007115
Washington, DC 20005                                                19-cv-914 (D.D.C.)
FOIA@americanoversight.org                                          TAZ:JMS

Dear Austin Evers:

       This is an interim response to your Freedom of Information Act (FOIA) requests dated
and received in this Office on July 9, 2018 and July 24, 2018, respectively, in which you
requested records reflecting communications with specified external individuals and entities
regarding judicial nominations. This response is made on behalf of the Offices of the Attorney
General (OAG), Deputy Attorney General (ODAG), Associate Attorney General (OASG),
Legislative Affairs (OLA), and Legal Policy (OLP).

       By letter dated October 31, 2019, we advised you that we had completed a specified
portion of our searches in response to the above-referenced requests, and that we located and
processed a small amount of material that had been initially found to be responsive to those
requests, and had sent that material out on consultation. Upon further review, the material
located and processed is not responsive to your requests.

        For your information, Congress excluded three discrete categories of law enforcement
and national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c)
(2018). This response is limited to those records that are subject to the requirements of the
FOIA. This is a standard notification that is given to all our requesters and should not be taken
as an indication that excluded records do, or do not, exist.

      If you have any questions regarding this response, please contact Kevin Snell of the
Department’s Civil Division, Federal Programs Branch, at (202) 305-0924.

                                                             Sincerely,




                                                             Timothy Ziese
                                                             Senior Supervisory Attorney
